Citation Nr: 0804735	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  04-13 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an effective date prior to March 11, 2002, 
for the grant of service connection for a right knee injury, 
status post right knee replacement

2.  Entitlement to an effective date prior to March 11, 2002, 
for the grant of service connection for residuals of a low 
back injury with pain and functional loss.

3.  Entitlement to an effective date prior to March 11, 2002, 
for the grant of service connection for residuals of a status 
post laceration of tendons of the right index finger, with 
fixed extension.

4.  Entitlement to service connection for a left knee 
disorder, to include as secondary to the veteran's service-
connected right knee injury, status post right knee 
replacement.

5.  Entitlement to service connection for a laceration of the 
right arm.

6.  Entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  The case has since been transferred 
to the Montgomery, Alabama VARO.

The issue of entitlement to service connection for peptic 
ulcer disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's initial claims of service connection for a 
right knee injury, status post right knee replacement; 
residuals of a low back injury with pain and functional loss; 
and status post laceration of tendons of the right index 
finger, with fixed extension, were deemed to be abandoned 
pursuant to RO letters from December 1977 and May 1978, as he 
did not appear for a VA examination.

2.  The veteran's current application for service connection 
for a right knee injury, status post right knee replacement; 
residuals of a low back injury with pain and functional loss; 
and status post laceration of tendons of the right index 
finger, with fixed extension, was received on March 11, 2002.

3.  The veteran's current left knee disorder was not first 
manifest in service or within one year thereafter and has not 
been shown to be etiologically related to his service-
connected right knee disorder.

4.  The veteran has not been shown to have a current and 
chronic disorder encompassing a laceration of the right arm.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 11, 
2002, for a grant of service connection for a right knee 
injury, status post right knee replacement have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.158, 3.159, 3.400 (2005).

2.  The criteria for an effective date prior to March 11, 
2002, for a grant of service connection for residuals of a 
low back injury with pain and functional loss have not been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.158, 3.159, 3.400 (2005).

3.  The criteria for an effective date prior to March 11, 
2002, for a grant of service connection for residuals of a 
status post laceration of tendons of the right index finger, 
with fixed extension, have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.158, 3.159, 3.400 (2005).

4.  A left knee disorder was not incurred in or aggravated by 
service, or as secondary to the veteran's service-connected 
right knee injury, status post right knee replacement.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.310 (2007).

5.  A laceration of the right arm was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

A proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide; and must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. 
§ 3.159(b)(1).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim at issue following that letter.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

In the present case, the veteran was issued VCAA letters 
meeting the specific requirements of C.F.R. § 3.159(b)(1) 
between June 2002 and February 2004.  While notification was 
not made on the effective date and left knee claims until 
after the March 2003 rating decision, the February 2004 
letter was later followed up by a March 2004 Statement of the 
Case and a May 2007 Supplemental Statement of the Case,    
consistent with the Mayfield line of decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, such notification was provided in a March 2006 letter.  

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, in this case VA has obtained records of treatment 
reported by the veteran, and there is no indication from the 
claims file of additional medical treatment for which VA has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.  The Board also notes that the veteran 
has been afforded comprehensive VA examinations in 
conjunction with this appeal, addressing the disorders at 
issue.

In summary, all relevant facts have been properly developed 
in regard to the veteran's claims, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claims.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Entitlement to an effective date prior to March 11, 2002 
for the grants of service connection for a right knee injury, 
status post right knee replacement; residuals of a low back 
injury with pain and functional loss; and status post 
laceration of tendons of the right index finger, with fixed 
extension

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

In new service connection cases, the effective date is the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  However, if the claim is received within 
one year of separation from service, the effective date will 
be the day following the date of separation from service.  38 
C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits (as a claim for increase or 
to reopen) will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  If a formal 
claim for compensation has previously been allowed, or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree, a report of examination or hospitalization can be 
accepted as an informal claim for benefits.  Acceptance of a 
report of examination or treatment as a claim for increase is 
subject to the payment of retroactive benefits from the date 
of a report or for a period of one year prior to the date of 
receipt of the report.  38 C.F.R. § 3.157. 

As to reports prepared by VA or the uniformed services, the 
date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  

For reports prepared by a non-VA hospital where the veteran 
was maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  For all other 
reports, including reports from private physicians, laymen, 
and state and other institutions, the date of receipt of the 
reports is accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157(b).

38 C.F.R. § 3.158(a) provides that where evidence requested 
in connection with an original claim is not furnished within 
one year of the request, the claim will be considered 
abandoned.  Similarly, where the veteran fails without 
adequate reason to report for a VA examination within one 
year of the request, and payments have been discontinued, the 
claim for such benefits will be considered abandoned.  
38 C.F.R. § 3.158(b); see also 38 C.F.R. § 3.652 (regarding 
periodic certification of continued eligibility).  In the 
case of an abandoned claim, the effective date for a 
subsequent grant of benefits can be no earlier than the 
receipt of the reopened claim after the abandonment.  
Fleshman v. Brown, 9 Vet. App. 548 (1996); aff'd Fleshman v. 
West, 138 F. 3d 1429 (Fed. Cir. 1998).

In the present case, the veteran initially applied for 
service connection for right knee, low back, and right index 
finger injuries in October 1977.  In a December 1977 letter, 
the veteran was notified that his VA compensation claim was 
being denied on the basis that, as he did not report for a 
scheduled examination, the Montgomery VARO had no choice but 
to deny his claim.  

Subsequently, a February 1978 VA Report of Contact indicates 
that the veteran had expressed a commitment to "keep any 
appointment scheduled by the VA in the future."  The RO thus 
requested a further VA examination to address the three noted 
disorders in March 1978.  In May 1978, however, the RO again 
notified the veteran that his VA compensation claim was being 
denied on the basis that, as he did not report for a 
scheduled examination, the Montgomery VARO had no choice but 
to deny his claim.  

In March 1991, the veteran submitted a VA Form 21-527 
(Income-Net Worth and Employment Statement).  In this 
submission, he listed several recent illnesses, but this list 
did not include right knee, low back, or right index finger 
injuries.  The RO responded by denying a claim for 
nonservice-connected pension benefits in April 1991.  There 
is no indication from this time that the veteran was filing 
for service-connected compensation benefits, let alone for 
the injuries at issue in this case.

The veteran did not provide any subsequent correspondences 
regarding right knee, low back, or right index finger 
injuries until his current service connection claim was 
received by the RO on March 11, 2002.  Accordingly, the 
appealed March 2003 rating decision reflects that the date of 
March 11, 2002 was the effective date for the grants of 
service connection for all three disabilities.

The Board has reviewed the procedural history of this case 
and is unable to find, particularly in view of 38 C.F.R. 
§ 3.158, that the date of claim for effective date assignment 
purposes was prior to March 11, 2002.  The Board is aware of 
the initial service connection application from October 1977.  
However, on two separate instances the veteran failed to 
report for a VA examination in conjunction with this 
application and was soon thereafter notified that the RO had 
no choice but to deny his claim.  This factual situation, 
where the veteran failed to report for examinations, fits the 
criteria for an "abandoned claim" under 38 C.F.R. § 3.158.  
As noted in Fleshman, the effective date for a subsequent 
grant of benefits can be no earlier than the receipt of the 
reopened claim after the abandonment, which in this instance 
was March 11, 2002.  The Board observes that there is no 
indication of an interim claim between the May 1978 letter 
and the receipt of the March 2002 claim.

In the absence of evidence of a claim prior to March 11, 
2002, the Board finds that the criteria for an earlier 
effective date for the grants of service connection for a 
right knee injury, status post right knee replacement; 
residuals of a low back injury with pain and functional loss; 
and status post laceration of tendons of the right index 
finger, with fixed extension, have not been met.  The claim 
must therefore be denied, as the preponderance of the 
evidence is against it.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).





III.  Service connection claims

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

VA has recently added revised provisions of 38 C.F.R. 
§ 3.310(b) to conform the regulation to the holding of Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).
71 Fed. Reg. 52744-52747 (Sept. 7, 2006).  The veteran was 
notified of this revision in his May 2007 Supplemental 
Statement of the Case.

Under this recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  Id.

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level.  38 C.F.R. 
§ 3.310(b).

B.  Left knee disorder

The Board has reviewed the veteran's service medical records 
and observes that they are entirely negative for any left 
knee symptomatology.  Subsequent to service, the earliest 
medical evidence containing findings pertinent to the 
veteran's current claim is an Air Force medical record from 
February 1990 indicating complaints of "cramps in both legs 
below knees."  VA records from March 2002 indicate that the 
veteran underwent x-rays of the left knee at that time.  A 
January 2003 VA general medical examination report indicates 
that the earlier x-rays revealed degenerative joint disease 
of the left knee.

The claims file includes a November 2004 VA orthopedic 
examination report, although the examiner, who also performed 
the January 2003 examination, characterized it as "an 
opinion-only examination."  The examiner confirmed that he 
had reviewed the veteran's claims file.  In discussing the 
veteran's medical records, the examiner noted that the 
veteran began having left knee problems in approximately 
2002.  The examiner indicated that there was no evidence 
prior to 2003 showing that the veteran had an altered gait, 
which would have resulted in increased stress on his left 
knee.  The likely scenario was that the veteran had wear- 
and-tear degenerative joint disease, which developed over his 
lifetime and was not significantly related to an altered gait 
from his right knee condition.  Accordingly, the examiner 
rendered the opinion that it was not at least as likely as 
not that the left knee degenerative joint disease was 
secondary to the service-connected right knee condition.

The Board has reviewed the medical evidence above and finds 
that there is no indication that the veteran's left knee 
symptomatology was first manifest in service or indeed for 
more than twenty years thereafter.  Moreover, the only 
medical evidence of record addressing the question of a 
causal relationship between such disorder and the service-
connected right knee disorder, the November 2004 VA 
examination opinion, clearly indicates that no such causal 
relationship has been shown.  Consequently, the Board does 
not find that the competent medical evidence of record 
supports the veteran's claim.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
December 2007 VA Travel Board hearing testimony.  The 
veteran, however, has not been shown to possess the requisite 
medical training, expertise, or credentials needed to render 
a diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a left knee 
disorder, to include as secondary to the veteran's service-
connected right knee injury, status post right knee 
replacement, and this claim must be denied.  Again, as the 
preponderance of the evidence is against the veteran's claim, 
38 U.S.C.A. § 5107(b) is not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

C.  Laceration of the right arm

The Board has reviewed the veteran's service medical records 
and observes that he was not specifically treated therein for 
a laceration of the right arm.  He did sustain a laceration 
of the tendons of the right index finger, but service 
connection is separately in effect for that disability.  

Subsequent to service, the veteran's outpatient treatment 
records have not shown treatment for a laceration of the 
right arm.  The earliest medical evidence containing findings 
pertinent to the veteran's current claim is the report of his 
January 2003 VA general medical examination, during which he 
denied wrist symptoms and focused his complaints instead on 
the right index finger.  The examination of the right hand 
was unremarkable except for that finger, and the assessment 
rendered by the examiner pertained only to that injury.

During his December 2007 VA Travel Board hearing, the veteran 
reported a laceration in conjunction with his index finger 
"[o]n the hand," with the laceration below the wrist.

The Board has reviewed the competent medical evidence of 
record cited above and finds that this evidence shows no 
right upper extremity laceration injury whatsoever, other 
than the separately service-connected right index finger 
injury.  No such findings were shown upon examination.  
Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claim.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
hearing testimony.   As noted above, however, the veteran has 
not been shown to possess the requisite medical training, 
expertise, or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. at 494-95.

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a laceration of the 
right arm, and this claim must be denied.  Again, 38 U.S.C.A. 
§ 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Entitlement to an effective date prior to March 11, 2002, for 
the grant of service connection for a right knee injury, 
status post right knee replacement is denied.

Entitlement to an effective date prior to March 11, 2002, for 
the grant of service connection for residuals of a low back 
injury with pain and functional loss is denied.

Entitlement to an effective date prior to March 11, 2002 for 
the grants of service connection for a residuals of a status 
post laceration of tendons of the right index finger, with 
fixed extension is denied.

Entitlement to service connection for a left knee disorder, 
to include as secondary to the veteran's service-connected 
right knee injury, status post right knee replacement, is 
denied.

Entitlement to service connection for a laceration of the 
right arm is denied.





REMAND

During service, the veteran was treated on multiple occasions 
for gastrointestinal symptomatology, including for recurring 
epigastric burning in March 1964, stomach cramps in June 
1968, and constipation in March 1975.  He reported a history 
of pain and pressure in the chest upon separation in August 
1977.

Subsequent to service, the veteran has been treated for 
reflux since February 2001 and was noted to have a history of 
peptic ulcer disease in February 2002.  His January 2003 VA 
general medical examination is inadequate, however.  No 
testing was performed other than an examination of the 
abdomen, and the examiner rendered a diagnosis of a history 
of peptic ulcer disease, currently asymptomatic, without 
providing an etiology opinion.  Given the veteran's in-
service treatment, the Board finds that a more thorough VA 
examination, with an etiology opinion, is "necessary" under 
38 U.S.C.A. § 5103A(d).

During the VA examination, the veteran reported that, four 
years earlier, he had been admitted to Jackson Hospital in 
Montgomery for bleeding ulcers and that he receive a 
transfusion of one to two units of blood during that 
hospitalization.  Records of such treatment should be 
requested and, if obtained, added to the claims file, as no 
such records are included in the claims file presently.  
38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  After securing a signed release form, 
with full address information, the RO 
should contact Jackson Hospital in 
Montgomery and request all records of 
treatment of the veteran.  All records 
obtained pursuant to this request must be 
included in the veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the nature and 
etiology of his claimed peptic ulcer 
disease.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis pertaining to the veteran's 
current upper gastrointestinal disorder.  
The examiner is also requested to offer 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that such disorder 
is etiologically related to the veteran's 
period of active service.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After completion of the above 
development, the veteran's claim of 
service connection for peptic ulcer 
disease should be readjudicated.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


